02-11-461-CV










 








 












COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH




 
 
NO. 02-11-00461-CV 
 
 




In re Osbern Highfoot a/k/a Osborn Robert Snider


 


RELATOR




 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
------------
The
court has considered relator’s petition for writ of
mandamus.  Because relator seeks to have the
Honorable Judge Gallagher rule on relator’s pending
motions rather than to have the Honorable Judge Gallagher recused,
the court ORDERS that all statements in relator’s
petition for writ of mandamus that complain of the neutrality of and that
attack the personal character of the Honorable Judge Gallagher ARE STRICKEN. 
The court is of the opinion that relief should be denied without prejudice to
re-filing if the trial court does not rule on relator’s motions within a
reasonable time.  Accordingly, relator’s petition for writ of mandamus, as
modified by the above order, is denied.
PER CURIAM
 
PANEL: 
WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DELIVERED: 
November 8, 2011











         
[1]See
Tex. R. App. P. 47.4, 52.8(d).